Citation Nr: 0305525	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  98-10 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for lymphoma, claimed 
as secondary to the service-connected tonsillitis disability.

2.  Entitlement to service connection for hypertension, 
claimed as secondary to the service-connected tonsillitis 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the Army from July 
1959 to July 1979.  This case originally came to the Board of 
Veterans' Appeals (Board) on appeal from rating decisions 
issued by the New Orleans, Louisiana Department of Veterans 
Affairs (VA) Regional Office (RO) that, in part, denied the 
appellant's claims of entitlement to service connection for 
hypertension and lymphoma, each claimed as secondary to his 
service-connected tonsillitis disability.  The Board most 
recently remanded the case to the RO in June 2001 for 
additional development; the RO has now returned the case to 
the Board for appellate review.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the appellant in 
obtaining the information and evidence necessary to 
substantiate his claims.

2.  Competent medical evidence documenting the existence of 
any lymphoma is not of record.

3.  The appellant does not currently suffer from lymphoma 
that is etiologically related to his service-connected 
disabilities or that has been aggravated by his service-
connected disabilities.

4.  The appellant does not currently suffer from hypertension 
that is etiologically related to his service-connected 
disabilities.

5.  The appellant's current hypertension has not been 
aggravated by his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The appellant does not have any lymphoma that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.303(a), 3.310, and 3.326(a) (2002); Allen v. Brown, 7 Vet. 
App. 439 (1995).

2.  No current hypertension is proximately due to, the result 
of, or aggravated by a service-connected disability.  38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303(a), 3.310, 3.159, and 3.326(a) (2002); Allen 
v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After a thorough review of the evidence of record, the Board 
denies the appellant's claims for secondary service 
connection for lymphoma and hypertension.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease 
occurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  In addition, service connection is warranted for a 
disability which is aggravated by, proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.

The appellant contends that he currently suffers from 
lymphoma and hypertension and that each condition is casually 
related to his service-connected disability of tonsillitis.  
The appellant does not claim for the purposes of this appeal 
and the record does not show evidence of any lymphoma or 
hypertension during his active service.

Evidence
The appellant testified at his September 1996 personal 
hearing at the RO that he was treated in Baton Rouge after 
service with blood pressure medication and that the 
hypertension was due to the high fevers he experienced during 
several in-service bouts with tonsillitis.  See Hearing 
Transcript pp. 9-11.  The appellant also testified that he 
was treated at the Baton Rouge General Hospital for a problem 
with his lymph nodes post-service.  He said that this was the 
first time that he had realized he had any problem with his 
lymph nodes and that he currently had a problem with his 
lymph nodes.  See Hearing Transcript pp. 11-14.  The 
appellant further testified that tonsillitis with high 
fevers, such as he experienced in service, can cause 
different diseases or problems later, including hypertension 
and lymph node problems.  See Hearing Transcript p. 23.

Review of the medical evidence of record reveals that the 
appellant was hospitalized in April 1988 at the Baton Rouge 
General Hospital.  The discharge summary includes diagnoses 
of polyarthritis of unclear etiology; fever of undetermined 
etiology; and hypoalbuminemia, possibly nutritional.  
Physical examination of the appellant during that 
hospitalization had revealed shotty axillary and inguinal 
lymphadenopathy, but no epitrochlear or cervical nodes had 
been palpable.  A blood pressure of 108/70 was recorded. 

A letter from a cardiologist sent to the appellant's treating 
physician at the Baton Rouge Clinic in August 1988 indicates 
that the appellant appeared to have mild hypertension.

The appellant underwent a VA medical examination in July 
1989.  He reported no recent lymph node tenderness or 
enlargement.  On physical examination, no adenopathy was 
found.  The examiner rendered a diagnosis of hypertension.

Medical records from the Stancola Medical Center reveal that 
the appellant was first seen at that facility in July 2000, 
when he sought treatment for a sore throat.  He reported 
taking medication for hypertension and said that he believed 
that he was otherwise healthy.  The appellant was examined on 
July 27, 2000; the only diagnosis rendered was hypertension.  
Records through May 2001 do not contain any findings of, or 
diagnosis of, lymphoma or lymphadenopathy.  

VA outpatient treatment records dated in April 2001 do not 
contain any findings of, or diagnosis of, lymphoma or 
lymphadenopathy.  They do indicate that the appellant was 
taking blood pressure medication for a diagnosis of 
hypertension.

Lymphoma
The competent medical evidence of record does not establish a 
current diagnosis of lymphoma or lymphadenopathy.  The 
service medical records do not contain any diagnosis of 
lymphoma.  Post-service, there is no competent clinical 
diagnosis of lymphoma.  The current medical evidence of 
record includes no findings of, or diagnosis of, lymphoma or 
lymphadenopathy.  Thus, the medical evidence of record 
indicates that the appellant does not currently suffer from 
lymphoma or lymphadenopathy.  With the preponderance of the 
evidence against a current diagnosis of lymphoma, the 
evidence cannot establish a causal connection between the 
claimed lymphoma and service.  Likewise, the evidence cannot 
establish a causal connection between the claimed lymphoma 
and a service-connected disability because there is no 
current diagnosis of that condition.

In the absence of proof of a current disease or injury, there 
can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Therefore, the Board concludes that the 
appellant's claim for service connection for lymphoma is 
denied.  

Hypertension
The evidence of record shows that the appellant has been 
clinically diagnosed with hypertension since 1988.  This is 
more than ten years after his discharge from service and more 
than twenty years after he underwent a tonsillectomy in 
service.

The Board is cognizant of the appellant's own statements to 
the effect that he experiences hypertension that is due to 
his service-connected tonsillitis disability.  However, the 
evidence does not indicate that he possesses medical 
expertise.  A layperson, he is not competent to render an 
opinion on a matter involving medical knowledge, such as 
diagnosis or causation.  See Edenfield v. Brown, 8 Vet. App. 
384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The evidence of record includes a written statement from a VA 
doctor submitted to the RO in July 1997.  The doctor stated 
that streptococcal infection of the tonsils may or could 
result in rheumatic fever manifested as heart disease, nerve 
disorders, arthritis and diseases of the skin.  The Board 
finds this statement to be hypothetical in as much as the 
physician did not connect this statement with the appellant's 
diagnosed hypertension, nor did he connect this statement 
with his in-service tonsillectomy.  The Board notes that the 
award of benefits may not be predicated on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102; see 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (service 
connection claim not well-grounded where only evidence 
supporting the claim was a letter from a physician indicating 
that veteran's death "may or may not" have been averted if 
medical personnel could have effectively intubated the 
veteran; such evidence held to be speculative); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that 
the veteran may have been having some symptoms of multiple 
sclerosis for many years prior to the date of diagnosis 
deemed speculative).  Furthermore, there is no competent 
medical evidence of record demonstrating that the appellant 
was ever diagnosed with rheumatic fever.

Similarly, the Board notes that the appellant has submitted 
excerpts from an unidentified nursing textbook tending to 
show that there is a possible connection between 
streptococcal infection and rheumatic fever and between 
rheumatic fever and myocarditis and pericarditis.  Once 
again, however, the appellant has never been diagnosed with 
rheumatic fever or myocarditis or pericarditis. 

The Board finds the nursing textbook excerpts furnished by 
the appellant, while they discuss streptococcal infections, 
rheumatic fever and heart disease, to be general in nature.  
Such generic texts that do not address the facts in this 
particular appellant's own case or offer a sufficient degree 
of medical certainty do not amount to competent medical 
evidence to establish whether the appellant's hypertension is 
related in whole or in part to his service-connected 
tonsillitis disability.  Mattern v. West, 12 Vet. App. 222, 
229 (1999); Wallin v. West, 11 Vet. App. 509 (1998); Sacks v. 
West, 11 Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. 
App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).

Based on the totality of the evidence of record, including 
the appellant's written statements and testimony, the private 
treatment records and the various VA medical records, the VA 
medical opinion and the nursing textbook excerpts, the Board 
finds that the preponderance of the evidence is against a 
finding of secondary service connection for hypertension.  
The record does not present sufficient competent evidence of 
any linkage between the appellant's currently diagnosed 
hypertension and his service-connected disabilities.  

Weighed against the "negative" objective evidence discussed 
above is the "positive" evidence represented by the 
contentions that service-connected disabilities, essentially, 
either caused, worsened, or otherwise "aggravated" the 
appellant's hypertension so as to warrant a grant of service-
connection for at least a portion of that pathology under 
Allen.  The Board concludes that the weight of the "negative" 
objective evidence -- principally medical records 
demonstrating a lack of any clinical diagnosis of 
hypertension until 1988, and the lack of any competent 
medical opinion of record delineating any etiological 
relationship between the appellant's service connected 
disabilities and any portion of his current hypertension-- 
exceeds that of the "positive" evidence of record, which is 
limited to general nursing textbook excerpts and one medical 
opinion indicating that a possible relationship between 
tonsillitis and heart disease could exist. 

After consideration of the entire record and the relevant law 
and cases, the Board finds that the appellant's hypertension 
is not related to the service-connected disabilities in that 
the service-connected disabilities did not cause or aggravate 
the hypertension.  While it is apparent that the appellant 
does suffer from hypertension, the medical evidence of record 
as a whole supports the proposition that there is no 
etiological relationship between the origin and/or severity 
of that condition and any of the disabilities for which 
service connection has been granted.  Furthermore, the 
medical evidence of record supports the conclusion that the 
hypertension has not been aggravated or caused to worsen by 
the appellant's service-connected disabilities.  

Therefore, the preponderance of the evidence is against the 
hypertension secondary service connection claim.  The Board 
accordingly concludes that the appellant's claim for 
secondary service connection for hypertension must fail.

Benefit of the Doubt
For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against each of the 
appellant's secondary service connection claims.  Since the 
preponderance of the evidence is against both claims, the 
benefit of the doubt doctrine does not apply.  See Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Veterans Claims Assistance Act.
Finally, in reviewing the veteran's claims, the Board has 
considered the Veterans Claims Assistance Act of 2000 (VCAA), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  See 38 U.S.C.A. § 5103A (West 
2002).  Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  In this case, VA's duties have been fulfilled 
to the extent possible with regard to the issue decided in 
this decision.  

First, VA must now notify the veteran of evidence and 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claims, and indicating which portion of that information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the veteran.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The appellant was notified of the information necessary to 
substantiate his claims by means of the discussions in the 
July 2001 RO VCAA notification letter; the Supplemental 
Statements of the Case (SSOC) issued in July 2000, and 
November 2002; and the May 2000 and June 2001 Board remands.  
He was informed by the November 2002 SSOC that the medical 
evidence of record did not show the existence of any lymphoma 
or that there was any relationship between his hypertension 
and his tonsillitis.  Therefore, VA has no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed. 

Next, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).  

Here, the appellant was afforded a personal hearing and the 
RO obtained VA and private medical records identified by the 
appellant.  The appellant was informed about the provisions 
of the VCAA in a letter sent by the RO in July 2001.  He was 
also informed of the associated new regulations in the 
November 2002 SSOC.  The appellant responded to the SSOC in 
December 2002 and stated in writing that he had received and 
read the November 2002 SSOC and that he had no additional 
evidence to submit.  Therefore, there is no indication that 
additional relevant medical records exist.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the service claim at issue in 
the instant case have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  

The RO provided the appellant with the pertinent evidentiary 
development that was codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent 
development required under VCAA and the implementing 
regulations, the RO notified the appellant of his right to 
submit evidence.  It would not breach his rights under VCAA 
and/or the implementing regulations for the Board to proceed 
to review the appeal.  As such, the Board finds that the 
record as it stands is sufficient to decide the claims and no 
additional development is needed.  Therefore, the Board finds 
that the mandates of the VCAA have been satisfied and a 
decision on the merits is not prejudicial to the veteran 
under Bernard v. Brown, 4 Vet. App. 384 (1993).


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to secondary service connection for lymphoma and 
hypertension is denied.



		
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

